469 S.E.2d 583 (1996)
122 N.C. App. 340
Evelena Morrison THOMPSON, Administratrix of the Estate of Frederick Thompson, deceased, Plaintiff,
v.
The THREE GUYS FURNITURE COMPANY, Charles Hilliard Greene, d/b/a The Three Guys Furniture Company and/or Franklin Place, Charles Hilliard Greene, individually and Terry Paul Ray, Defendants.
No. COA95-444.
Court of Appeals of North Carolina.
May 7, 1996.
*585 Ferguson, Stein, Wallas, Adkins, Gresham and Sumter by James E. Ferguson, Noell P. Tin, and Anita Hodgkiss, Charlotte, for plaintiff-appellant.
Petree Stockton, L.L.P. by David B. Hamilton and Anne E. Essaye, Charlotte, for defendants-appellees.
JOHN C. MARTIN, Judge.
Plaintiff assigns error to the trial court's order granting summary judgment, contending there are genuine issues of material fact with respect to her claims that defendants Greene and TGF are liable (1) vicariously for Ray's negligence, (2) for their own negligent entrustment of the truck to Ray, and (3) for their own negligence per se in violating G.S. § 20-34. We agree with plaintiff's argument as to her claims based on agency and negligent entrustment and reverse summary judgment as to those claims. However, we affirm summary judgment as to plaintiff's claim based on the alleged statutory violation.
Summary judgment is proper "if the pleadings, depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any, show that there is no genuine issue as to any material fact and that any party is entitled to a judgment as a matter of law." N.C. Gen.Stat. § 1A-1, Rule 56(c). The moving party has the burden of showing entitlement to summary judgment, Varner v. Bryan, 113 N.C.App. 697, 440 S.E.2d 295 (1994), and in ruling upon the motion, a court must consider the evidence in the light most favorable to the non-moving party, who is entitled to the benefit of all favorable inferences which may be drawn from the evidence. Averitt v. Rozier, 119 N.C.App. 216, 458 S.E.2d 26 (1995).

I.
Plaintiff first argues that summary judgment was improper as to her allegations that defendants Greene and TGF are vicariously *586 liable for Ray's negligence because he was acting as their agent at the time of the accident. Plaintiff relies on G.S. § 20-71.1, which provides:
(a) In all actions to recover damages for injury to the person or to property or for the death of a person, arising out of an accident or collision involving a motor vehicle, proof of ownership of such motor vehicle at the time of such accident or collision shall be prima facie evidence that said motor vehicle was being operated and used with the authority, consent, and knowledge of the owner in the very transaction out of which said injury or cause of action arose.
(b) Proof of the registration of a motor vehicle in the name of any person, firm, or corporation, shall for the purpose of any such action, be prima facie evidence of ownership and that such motor vehicle was then being operated by and under the control of a person for whose conduct the owner was legally responsible, for the owner's benefit, and within the course and scope of his employment.
The purpose of this statute is "to establish a ready means of proving agency in any case where it is charged that the negligence of a nonowner operator causes damage to the property or injury to the person of another." Hartley v. Smith, 239 N.C. 170, 177, 79 S.E.2d 767, 772 (1954). See Taylor v. Parks, 254 N.C. 266, 271, 118 S.E.2d 779, 782 (1961); Scallon v. Hooper, 49 N.C.App. 113, 117, 270 S.E.2d 496, 499 (1980), disc. review denied, 301 N.C. 722, 276 S.E.2d 284 (1981) ("the plain and obvious purpose of G.S. 20-71.1 ... is to enable plaintiff to submit a prima facie case of agency to the jury which it can decide to accept or reject"). However, the prima facie showing of agency under the statute only permits, and does not compel, a finding for plaintiff on the issue of agency. DeArmon v. B. Mears Corp., 312 N.C. 749, 325 S.E.2d 223 (1985); Chappell v. Dean, 258 N.C. 412, 128 S.E.2d 830 (1963).
Defendants Greene and TGF contend that plaintiff's prima facie showing of agency pursuant to the statute was overcome in this case, and that summary judgment was appropriate on this issue because of "clear and convincing evidence" that the agency relationship between Greene and Ray had been terminated. Citing DeArmon, 312 N.C. 749, 325 S.E.2d 223, and Kidd v. Early, 289 N.C. 343, 222 S.E.2d 392 (1976), defendants assert the trial court could determine issues of credibility at the summary judgment stage and "concluded that Ray's affidavit could not be believed." We reject their argument.
In DeArmon, the Supreme Court essentially agreed with the decision reached in this Court, DeArmon v. B. Mears Corp., 67 N.C. App. 640, 314 S.E.2d 124 (1984), that plaintiff's prima facie showing of agency under the statute and defendant's evidence to the contrary created a genuine issue of material fact for the jury on the agency issue. DeArmon, 312 N.C. at 759, 325 S.E.2d at 230. Kidd holds that courts are entitled to assign credibility as a matter of law to a moving party's affidavit when a party opposing a motion for summary judgment has failed to submit affidavits or other supporting material pursuant to Rule 56(e) or (f) to cast doubts as to the existence of a material fact or upon the credibility of a material witness. Kidd, 289 N.C. 343, 222 S.E.2d 392. In this case, however, plaintiff has submitted affidavits pursuant to Rule 56(e), and thus has presented evidence in addition to the prima facie showing of agency provided by G.S. § 20-71.1. Moreover, as this Court noted in Burrow v. Westinghouse Electric Corp., 88 N.C.App. 347, 363 S.E.2d 215, disc. review denied, 322 N.C. 111, 367 S.E.2d 910 (1988), "where matters of the credibility and weight of the evidence exist, summary judgment ordinarily should be denied." Id. at 351, 363 S.E.2d at 218 (citation omitted). Defendant Ray's affidavit gives rise to genuine issues of material fact about whether Greene gave Ray a specific time to return the truck, and whether at the time of the collision Ray was in the course of his duties as Greene's agent. Summary judgment was thus not proper on this issue. See N.C. Gen.Stat. § 1A-1, Rule 56(c).

II.
Plaintiff also alleged that defendants Greene and TGF negligently entrusted the truck to Ray. Negligent entrustment occurs

*587 when the owner of an automobile "entrusts its operation to a person whom he knows, or by the exercise of due care should have known, to be an incompetent or reckless driver" who is "likely to cause injury to others in its use." As a result of his own negligence, the owner is liable for any resulting injury or damage proximately caused by the borrower's negligence.
Swicegood v. Cooper, 341 N.C. 178, 180, 459 S.E.2d 206, 207 (1995) (citations omitted). A plaintiff is not required to show actual knowledge of unfitness, incompetence, or recklessness; the cases require that the owner exercise due care in determining whether the person entrusted with the vehicle is fit. Id.; Heath v. Kirkman, 240 N.C. 303, 82 S.E.2d 104 (1954). In McIlroy v. Akers Motor Lines, 229 N.C. 509, 50 S.E.2d 530 (1948), cited by defendants, the Supreme Court found that evidence of negligent entrustment was insufficient to go to the jury when an employer performed only a "perfunctory" investigation to determine a person's fitness as a truck driver before hiring him, and failed to discover that the person had previously been convicted of drunkenness and drunken driving. Id. However, in that case the Court found as dispositive evidence that, before the accident giving rise to the suit, the employee "drove [the] truck regularly in defendant's service for eight months, during which time his conduct was under observation, without evidence of accident or of drinking or addiction to intoxication." Id. at 514, 50 S.E.2d at 533 (emphasis added).
The circumstances present here are different, and in this case a jury could find that Greene failed to exercise due care in entrusting the truck to Ray. Clearly one is not required to examine the credentials of every person to whom he entrusts his vehicle; the duty to conduct such an inquiry is dictated by the circumstances and application of the standard of reasonable care. "Issues arising in negligence cases are ordinarily not susceptible of summary adjudication because application of the prudent man test, or any other applicable standard of care, is generally for the jury." Taylor v. Walker, 320 N.C. 729, 734, 360 S.E.2d 796, 799 (1987). Viewed in the light most favorable to plaintiff, the evidence in this case shows that Greene entrusted his truck to Ray, a stranger who walked in from the street, without asking to see Ray's driver's license, asking about his driving record, or even inquiring from Ray's references about his character. As a result, Ray, whose license had been permanently revoked for numerous driving violations including driving while impaired, drove defendant TGF's truck while under the influence of alcohol, crossed the center line, and struck Frederick Thompson's automobile, resulting in Thompson's death. We hold this evidence sufficient to create a genuine issue of material fact as to whether defendant Greene, through the exercise of due care, should have known that Ray was an incompetent or reckless driver and that his operation of the truck might likely cause injury to another.

III.
Plaintiff also alleged that defendants violated G.S. § 20-34, which provides:
No person shall authorize or knowingly permit a motor vehicle owned by him or under his control to be driven by any person who has no legal right to do so or in violation of any of the provisions of this Article.
She contends a violation of the statute is negligence per se and is established when it is shown only that defendants "authorized" Ray to drive the truck when he had no license. Defendants, on the other hand, argue that the statute requires that the person charged with its violation must have had knowledge that the driver had no legal right to do so.
As a general rule, "`[w]here a statute contains two clauses which prescribe its applicability, and the clauses are connected by a disjunctive (e.g. "or"), the application of the statute is not limited to cases falling within both clauses, but will apply to cases falling within either of them.'" Davis v. N.C. Granite Corporation, 259 N.C. 672, 675, 131 S.E.2d 335, 337 (1963) (citations omitted). However, statutes should also be interpreted so as to "avoid absurd or bizarre consequences, the presumption being that the legislature acted in accordance with reason and common sense and did not intend untoward *588 results." Comr. of Insurance v. Automobile Rate Office, 294 N.C. 60, 68, 241 S.E.2d 324, 329 (1978). In interpreting G.S. § 20-34, we can decipher no distinction in meaning, nor a reason for one, between the words "authorize" and "permit." Indeed, the words as used here are synonymous. See American Heritage Dictionary 977 (New College Edition 1981) (defining "permit" as "to authorize"); Black's Law Dictionary 133 (6th ed. 1990); 7A C.J.S. Authorize 914 (defining "authorize" in part as "to permit"). To construe the statute as contended by plaintiff would result in the absurd consequence of a court attempting to distinguish whether a person "authorized" or "permitted" a person to use a vehicle. As we read it, G.S. § 20-34 makes it unlawful for one to permit or authorize a motor vehicle owned by him or under his control to be driven by a person when he knows the driver (1) has no legal right to do so or (2) is otherwise driving the vehicle in violation of any of the provisions of the Uniform Driver's License Act. Accordingly, we affirm the trial court's grant of summary judgment as to this issue.
The judgment of the trial court is affirmed in part, reversed in part and remanded for trial in accordance with this opinion.
Affirmed in part, reversed in part, and remanded.
EAGLES and MARK D. MARTIN, JJ., concur.